Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1838
                       Lower Tribunal No. 18-27254
                          ________________


         American Drain Cleaners and Plumbing, Inc.,
                                  Appellant,

                                     vs.

                            CLN Group, LLC,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Carlos
Lopez, Judge.

     Luks, Santaniello, Petrillo, Cohen & Peterfriend, Edgardo Ferreyra,
Daniel S. Weinger and David L. Rosinsky (Ft. Lauderdale), for appellant.

     Cosio Law Group, and Julie Bork Glassman, for appellee.


Before FERNANDEZ, C.J., and GORDO, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.